Title: From James Madison to Byrd C. Willis, 13 April 1825
From: Madison, James
To: Willis, Byrd C.


        
          Dr. Sir
          Apl. 13. 1825
        
        I did not receive your letter of the 6th till yesterday. Altho’ I have been for a considerable time retiring from such interpositions as it requests, I have so far departed from the general rule, as to drop a few lines to the Secretary of War, which you will forward from Fredericksbg. I wish there may be a proper opening for success of your son; but it is very questionable whether, an insuperable difficulty may not arise from the preoccupancy of all the space allotted to Virga. in the Military Academy.
        I am sorry the badness of the roads deprived me of the pleasure of your intended visit. I hope you will find opportunities of makg amends for the disappt. With our best regards to Mrs. [Willis] accept my friendly respects
        
          J [M]
        
      